
	

113 HR 1289 IH: National Fab Lab Network Act of 2013
U.S. House of Representatives
2013-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1289
		IN THE HOUSE OF REPRESENTATIVES
		
			March 20, 2013
			Mr. Foster (for
			 himself, Mr. Hultgren,
			 Mr. Massie,
			 Mr. Van Hollen,
			 Mr. Capuano,
			 Mr. Carney,
			 Mr. Cicilline,
			 Mr. Connolly,
			 Mr. Danny K. Davis of Illinois,
			 Mr. Loebsack,
			 Ms. McCollum,
			 Mr. Peters of Michigan,
			 Mr. Pocan,
			 Mr. Rush, Ms. Schakowsky, and Ms. Shea-Porter) introduced the following bill;
			 which was referred to the Committee on the
			 Judiciary
		
		A BILL
		To provide a Federal charter to the Fab Foundation for
		  the National Fab Lab Network, a national network of local digital fabrication
		  facilities providing community access to advanced manufacturing tools for
		  learning skills, developing inventions, creating businesses, and producing
		  personalized products.
	
	
		1.Short titleThis Act may be cited as the
			 National Fab Lab Network Act of
			 2013.
		2.FindingsCongress finds the following:
			(1)Scientific
			 discoveries and technical innovations are critical to the economic and national
			 security of the United States.
			(2)Maintaining the
			 leadership of the United States in science, technology, engineering, and
			 mathematics will require a diverse population with the skills, interest, and
			 access to tools required to advance these fields.
			(3)Just as earlier
			 digital revolutions in communications and computation provided individuals with
			 the Internet and personal computers, a digital revolution in fabrication will
			 allow anyone to make almost anything, anywhere.
			(4)The Center for
			 Bits and Atoms of the Massachusetts Institute of Technology (CBA) has
			 contributed significantly to the advancement of these goals through its work in
			 creating and advancing digital fab labs in the United States and abroad.
			(5)CBA’s fab labs
			 provide a model for a new kind of national laboratory that links local
			 facilities for advanced manufacturing to expand access and empower
			 communities.
			(6)A
			 coordinated national public-private partnership will be the most effective way
			 to accelerate the provision of this infrastructure for learning skills,
			 developing inventions, creating businesses, and producing personalized
			 products.
			3.Establishment of
			 national fab lab network
			(a)Federal
			 CharterThe Fab Foundation is
			 hereby granted a Federal charter as the National Fab Lab Network (in this Act
			 referred to as the NFLN). The NFLN shall exist as a nonprofit
			 entity whose purpose is to facilitate the creation of a national network of
			 local fab labs, and to serve as a resource to assist stakeholders with their
			 effective operation.
			(b)Membership and
			 organizationEligibility for
			 membership in the NFLN and the rights and privileges of members are as provided
			 in the constitution and bylaws of the NFLN. Directors, officers, and other
			 staff of the NFLN, and their powers and duties are as provided in the bylaws of
			 the NFLN.
			(c)FunctionsThe
			 functions of the NFLN shall be the following:
				(1)To serve as the
			 coordinating body for the creation of a national network of local fab labs in
			 the United States.
				(2)To provide a first
			 point of contact for organizations and communities seeking to create fab labs,
			 providing information, assessing suitability, advising on the lab lifecycle,
			 and maintaining descriptions of prospective and operating sites.
				(3)To link funders
			 and sites with operational entities that can source and install fab labs,
			 provide training, assist with operations, account for spending, and assess
			 impact.
				(4)To perform
			 outreach for individuals and communities on the benefits available through the
			 NFLN.
				(5)To facilitate use
			 of the NFLN in synergistic programs, such as workforce training, job creation,
			 research broader impacts, and the production of civic infrastructure.
				(6)To offer
			 transparency in the management, governance, and operation of the NFLN.
				(d)PurposesIn
			 carrying out its functions, the NFLN’s purposes and goals shall be—
				(1)to create a
			 national network of connected local fab labs to empower individuals and
			 communities in the United States;
				(2)to foster the use
			 of distributed digital fabrication tools to promote science, technology,
			 engineering and math skills, increase invention and innovation, create
			 businesses and jobs, and fulfill needs; and
				(3)to seek to
			 establish at least one fab lab per every 700,000 individuals in the United
			 States in the first ten years of its operation, corresponding to availability
			 in all 435 Congressional districts.
				(e)DefinitionsIn
			 this section, the term fab lab shall refer to a facility equipped
			 with an integrated suite of fabrication tools to convert digital designs into
			 functional physical things, and scanning tools to convert physical things into
			 digital designs, as exemplified by CBA’s fab labs. These labs shall be
			 available for a range of individual and collaborative educational, commercial,
			 creative, and social purposes, with the NFLN to provide guidelines for their
			 sustainable operation.
			(f)FundingThe
			 NFLN may accept funds from private individuals, corporations, government
			 agencies, or other organizations.
			
